COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                       NOS.
 2-05-205-CR
2-05-206-CR
 
 
NICHOLAS DEONTE JOHNSON                                              APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Nicholas Deonte Johnson
appeals from two convictions for aggravated assault with a deadly weapon.  In three issues, appellant complains that (1)
the trial court erred by trying him because he had been adjudicated
incompetent; (2) appellant was denied his constitutional right to a speedy
trial; and (3) the trial court abused its discretion by not appointing
appellant different trial counsel.  In
our abatement order previously issued in this appeal, we resolved appellant=s second and third issues against him but sustained the first issue,
abated the appeal, and remanded the cause to the trial court for a judicial
determination of whether appellant was competent at the time of his trial.[2]
The trial court held a
hearing pursuant to our abatement order and determined that appellant was
competent to stand trial at the time of his trial. Appellant=s appeal was reinstated upon our receipt of the supplemental record
from the trial court hearing.  In light
of the trial court=s judicial
determination that appellant was competent to stand trial at the time he was
tried, we affirm the trial court=s judgments.[3]
 
PER CURIAM
PANEL F:    CAYCE,
C.J.; HOLMAN and GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August 10, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]Johnson
v. State, Nos. 02-05-00205-CR, 02-05-00206-CR, 2006 WL
_______, at *___ (Tex. App.CFort Worth June 22, 2006,
order) (not designated for publication).


[3]See
Bradford v. State, No. 02-04-00414-CR, 2005 WL 1926409, at *1 (Tex.
App.CFort
Worth Aug. 11, 2005, no pet.) (affirming adjudication of appellant=s
guilt after trial court determined at post-conviction abatement hearing that
appellant was competent at the time his guilt was adjudicated).